DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 7/26/2022.
 
Claim Rejections - 35 USC § 103
Claims 1, 4-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (JP 2003-155382, machine translation) in view of Moore (US 4,948,852) and evidence provided by Li (US 6,939,651).
With respect to claims 1 and 4-6, Fujii discloses a rubber composition for a sealing ring comprising a rubber and an acrylic modified polyorganosiloxane (i.e., silicone-acrylic copolymer) (abstract), wherein the rubber can be fluororubber (i.e., fluorine rubber) (paragraph 0017).  Fujii discloses that the acrylic-modified polyorganosiloxane is present in an amount of 3-40 phr (paragraph 0033).  The exemplified acrylic-modified polyorganosiloxane is Chaline R170S (paragraph 0045), which is a particulate acryl-modified polyorganosiloxane compound comprising 70% polyorganosiloxane component as evidenced by Li (col. 66, lines 36-40).  Fujii exemplifies a formulation that is prepared by mixing and kneading the fluororubber and particulate resin together (paragraph 0045) which necessarily provides for particulate dispersed in the fluororubber.  Also, the particulate resin is necessarily on the surface of the sealing member as it provides the slidability and lubricating properties.  Fujii discloses that the sealing rings made from the composition have excellent slidability (lubrication) without use of an external lubricating agent (paragraph 0043).
Fujii fails to disclose that the acrylic-modified polyorganosiloxane particulate resin has a portion that is a lubricant for fluororubber and a portion that has compatibility with fluororubber.
Because Fujii teaches utilizing both fluororubber and acrylic-modified polyorganosiloxane to prepare a rubber composition for a sealing ring that has excellent slidability (i.e., lubrication), it would have been obvious to one of ordinary skill in the art combine both ingredients in the sealing member composition and therefore, given the nature of the materials, one of ordinary skill in the art would have expected that the acrylic-modified polyorganosiloxane include a compatible portion and a lubrication portion with respect to the fluororubber.  It is noted that the “having compatibility” of the instant claims is not limited to those that have the same solubility parameter.  Because Fujii teaches that a fluororubber is used in combination with an acrylic-modified polyorganosiloxane, compatibility to some degree is expected in order to form a sufficient mixture.
Fujii discloses adding fillers such as carbon (paragraph 0020), however, it fails to disclose that the filler is reinforcing or that the Shore A hardness of the sliding surface.
Moore discloses a fluoroelastomer for seals (abstract) and teaches that carbon black is added in order to provide increased modulus and hardness (col. 5, lines 47-56).
Given that Fujii discloses a composition comprising fluorine rubber, silicone-acrylic copolymer particulate, and carbon as filler and further given that Moore discloses adding carbon black to fluoroelastomers used in seals in order to improve modulus and hardness, it would have been obvious to one of ordinary skill in the art to prepare a sealing member having claimed Shore A hardness from Fujii and Moore.
With respect to claim 7, the limitation regarding surface roughness of the counterpart material is intended use.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
With respect to claim 8, Fujii fails to disclose the surface roughness of the sliding surface of the sealing ring, however, it teaches that the sealing ring has excellent friction resistance (paragraph 0034) and sliding resistance (paragraph 0036) which are properties which are representative of claimed roughness.
Given that Fujii discloses a sealing ring comprising a composition like claimed and having excellent sealig properties such as friction and sliding resistance, it would have been obvious to one of ordinary skill in the art to expect that Fujii’s sealing ring has the claimed roughness properties or to prepare a sealing ring having the claimed roughness properties from Fujii’s composition used to prepare the sealing ring. 
With respect to claim 9, Fujii does not disclose a parting line.
With respect to claim 11, Fujii exemplifies a formulation that is prepared by mixing and kneading the fluororubber and particulate resin together (paragraph 0045) which provides for particulate dispersed in the fluororubber.  While Fujii does not disclose that the mixture is “uniformly dispersed,” it is the examiner’s position that it would have been well within the skills of ordinary skill in the art to utilize this mixing process to ultimately obtain a uniformed dispersed particulate resin.  Therefore, it would have been obvious to one of ordinary skill in the art to obtain a uniformly dispersed particulate resin in the fluorine rubber.
With respect to claim 12, Fujii discloses adding colorants to the composition (paragraph 0035) but does not disclose that the colorant is a pigment.
Moore discloses a fluoroelastomer for use in seals and teaches that a pigment (i.e., a solid colorant) is useful in such materials (col. 5, line 49).
Given that Fujii is open to the use of colorants and further given that a pigment is suitable for use in a seal comprising a fluoroelastomer as taught by Moore, it would have been obvious to one of ordinary skill in the art to add a pigment to the sealing ring of Fujii.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).


Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.  

Applicant argues that one of ordinary skill in the art would not mix fluorine rubber and acrylic resin based on the solubility parameters (SP) disclosed by Dictionary of Plastics and Materials of the Second Kodera Declaration (filed 7/26/2022).
It is noted that the “having compatibility” of the instant claims is not limited to those that have the same solubility parameter.  Because Fujii teaches that a fluororubber is used in combination with an acrylic-modified polyorganosiloxane, compatibility to some degree is expected in order to form a sufficient mixture.
Furthermore, because Fujii discloses that the rubber can be fluororubber, it would have been obvious to one of ordinary skill in the art to select fluororubber and use fluororubber in combination with a particulate silicone-acrylic copolymer.  While Fujii prefers ethylene-propylene-diene rubber, case law holds that reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  
Also, the Chaline series of acrylic-modified polyorganosiloxnes taught by Fujii are the same as those utilized by applicant (page 9, paragraph 0049 and page 11, paragraph 0065 of the instant specification).  Therefore, the compatibility between fluororubber and the acrylic portion of the acrylic-modified polyorganosiloxne is expected.

Applicant argues that the Kodera Declaration filed on 3/21/2022 establishes criticality for a seal member comprising fluorine rubber over seal member comprising EPDM (Fujii’s preferred rubber).  
The data has been fully considered, however, it is insufficient to establish criticality for claimed fluororubber for three reasons.  First, it is unclear whether the compositions A1 and B1 include the same amount of particulate resin and whether they are directly comparable.  Second, the examples cannot serve to establish criticality for claimed particulate resin because Fujii already discloses that acrylic-modified polyorganosiloxane is used to prepare a rubber composition for a sealing ring that has low sliding resistance, i.e., slidability (abstract).  Improvement in slidability is expected.  Third, the data is not reasonably commensurate in scope with the scope of the claims.  Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).  Specifically, the data is only for a vinylidene fluoride rubber and Chaline particulate resin, which are not representative of claimed fluorine rubber and particulate resin, respectively.  Also, the amount of particulate resin is not provided. 
Applicant argues that Fujii fails to disclose the addition of a reinforcing material or a pigment (new claim 12).
The examiner agrees, and the new grounds of rejection further in view of Moore have been set forth above to remedy this deficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn